Exhibit 10.2

PROLOGIS, INC.

PRIVATE CAPITAL PROMOTE PLAN

1. Purpose. The purposes of this Prologis, Inc. Private Capital Promote Plan
(the “Plan”) is to align the compensation of certain executives and employees of
Prologis, Inc. (the “Company”) and its subsidiaries with the performance of the
Funds (as defined below), by linking a portion of their compensation to
Incentive Fees (as defined below) generated by such Funds. Nothing in this Plan
shall be construed as creating an express or implied contract of employment.
This Plan is effective as of January 1, 2012 (the “Effective Date”).

2. Definitions. As used herein, the following terms shall have the respective
meanings set forth below:

(a) “Award Letter” shall mean the individual letter provided by the Company to a
Participant in connection with the Participant’s participation in the Plan that
sets forth (i) the Funds with respect to which the Participant shall be granted
Units, (ii) the number of Units granted to the Participant with respect to each
applicable Fund, (iii) the applicable Plan Year(s) with respect to which the
Participant will be eligible to receive a Bonus hereunder and (iv) any other
applicable terms relating to such award of Units hereunder.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Bonus” shall mean an amount equal to (x) the number of Units with respect
to the applicable Fund held by a Participant as of the applicable Bonus
Determination Date, multiplied by (y) the Per-Unit Value of such Units as of
such Bonus Determination Date, subject to the limitations described in
Section 5(e), below.

(d) “Bonus Determination Date” shall mean the last day of each Plan Year.

(e) “Bonus Pool” with respect to each Fund shall mean an amount equal to 40
percent of Incentive Fees actually paid to Private Capital during the applicable
Plan Year, determined and payable in accordance with Section 5 of the Plan. For
purposes of clarity, a new Bonus Pool for each Fund shall be established with
respect to each Plan Year, and amounts payable with respect to any Bonus Pool in
one Plan Year shall not be added to the Bonus Pool established for subsequent
Plan Years.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Committee” shall mean the Compensation Committee of the Board.

(h) “First Plan Year” shall mean the Plan Year commencing on January 1, 2012 and
ending on December 31, 2012.

(i) “Fund” shall mean the venture funds, real estate funds and joint ventures
with respect to which Private Capital receives Incentive Fees. The Committee, in
its sole discretion, shall determine the Funds with respect to which
Participants may receive Units under the Plan.



--------------------------------------------------------------------------------

(j) “Incentive Fees” with respect to a Fund shall mean all amounts paid or
distributed to Private Capital in its capacity as investment manager, general
partner or managing member of the Fund that are in excess of distributions
payable to Private Capital in respect of its or its affiliates’ percentage
interest (whether as general partner, limited partner or member) in the Fund’s
capital; provided, however, that Incentive Fees shall not include (i) management
fees, whether or not payable as a distribution by the Fund, payable to Private
Capital that are based on a fixed percentage of a Fund’s capital, capital
commitments, net asset value or similar amount (i.e., “management fees”),
(ii) dividends, distributions and/or interest earned on investments in preferred
stock or debt securities of the Funds, (iii) fees paid to Private Capital in its
capacity as investment advisor to investment companies registered under the
Investment Company Act of 1940, as amended and (iv) any other fees payable by a
Fund to Private Capital of its affiliates in respect of services provided to the
Fund.

(k) “Participant” shall mean an executive or employee of the Company or its
subsidiaries selected by the Committee to be a Participant under the Plan.

(l) “Per-Unit Value” shall mean (a) the Bonus Pool with respect to any Fund as
of the applicable Bonus Determination Date divided by (b) the aggregate number
of Units allocable with respect to such Fund, as of the applicable Bonus
Determination Date.

(m) “Plan Year” shall mean each calendar year during which the Plan is in
effect, commencing on the first day of such calendar year and ending on the last
day thereof.

(n) “Private Capital” shall mean the subsidiaries and affiliates of the Company
that serve as investment manager, general partner or managing member of one or
more of the Funds.

(o) “Senior Executive” shall mean a Participant who is designated as a Senior
Executive by the Committee either (x) at the time a Bonus is paid under the Plan
or (y) within his or her Award Letter.

(p) “Units” or “Units” shall mean an award of phantom Unit granted to a
Participant with respect to a Fund pursuant to this Plan representing the right
to receive the applicable Per-Unit Value pursuant and subject to the terms and
conditions of the Plan. Units that are forfeited by Participants under the Plan
may, in the Committee’s discretion, be reissued or reallocated to Participants
or other employees of the Company and its subsidiaries that may become
Participants under the Plan.

3. Administration. The Committee shall have the sole discretionary power and
authority to interpret the provisions of this Plan and make all decisions and
exercise all rights of the Company with respect to the Plan, including, without
limitation, the sole discretion to (a) select Participants under the Plan,
(b) determine the Funds subject to the Plan and the total number of Units that
may be granted with respect to each such Fund, (c) determine the Funds and
number of Units with respect to each applicable Fund subject to any award and
the terms and conditions of each such award not inconsistent with the terms of
the Plan, which terms and conditions may differ among individual awards and
Participants, and to approve the form of Award Letters, (d) determine the amount
of each Incentive Fee payment with respect to any

 

2



--------------------------------------------------------------------------------

Fund and the amount of each Bonus Pool (or any portion thereof), (e) discontinue
the Plan (either with respect to all Funds or certain selected Funds) prior to
the commencement of any Plan Year, and (f) at any time to adopt, alter and
repeal such rules, guidelines and practices for administration of the Plan and
for its own acts and proceedings as it shall deem advisable; to interpret the
terms and provisions of the Plan and any award of Units (including related Award
Letters); to make all determinations it deems advisable for the administration
of the Plan; to decide all disputes arising in connection with the Plan; and to
otherwise supervise the administration of the Plan. All decisions and
interpretations of the Committee shall be binding on all persons, including the
Company and Participants.

4. Eligibility. The Committee, in its sole discretion, may from time to time
select as Participants one or more officers or employees of the Company or its
subsidiaries.

5. Determination of Bonus Pool; Payment of Bonuses.

(a) As soon as practicable following the end of each Plan Year (but in no event
later than March 1 of the subsequent calendar year), the Company shall establish
the Bonus Pool, if any, with respect to each Fund for such Plan Year.

(b) Bonuses hereunder for (i) all Participants with respect to the First Plan
Year and (ii) following the First Plan Year, for Participants that are not
Senior Executives as of the applicable payment date shall be paid to
Participants in a lump-sum in cash between January 1 and March 15 of the
calendar year following the Plan Year to which such Bonus relates, subject to
the Participant’s continuous employment through such payment date.

(c) Unless otherwise provided by the Committee, bonuses hereunder for
Participants that are Senior Executives as of the applicable payment date for
Plan Years following the First Plan Year (i) shall be payable in shares of
restricted common stock of the Company or restricted stock units, as determined
in the Committee’s discretion, having an aggregate grant date fair value equal
to 50 percent of the applicable Bonus, and the risk of forfeiture shall expire
in equal installments on each of the first three anniversaries of the grant
date, subject to the Senior Executive’s continuous employment with the Company
or one of its subsidiaries through each such date, and (ii) the remainder of
such Bonus shall be paid to Senior Executives in a lump-sum in cash in
accordance with the payment schedule set forth in Section 5(b), above, subject,
in each case, to the Participant’s continuous employment through such payment
date. Any restricted stock or restricted stock unit grants made to Senior
Executives pursuant to this section shall be granted under and subject to the
terms and conditions of the applicable stock incentive plan of the Company and
any award agreement(s) thereunder.

(d) Notwithstanding anything herein to the contrary, in no event shall any
Participant receive aggregate Bonuses under the Plan with respect to any one
Plan Year in excess of the Participant’s total compensation (which, for purposes
of this section shall include base salary, bonus(es) and equity compensation
(the value of which shall be determined based on the grant date fair value of
any such award computed in accordance with FASB ASC Topic 718 or any successor
provision), but shall exclude (x) Bonuses paid under this Plan and (y) awards
granted or paid to the Participant under the Company’s Outperformance Plan) from
the Company and its subsidiaries and affiliates with respect to the two most
recently completed full calendar

 

3



--------------------------------------------------------------------------------

years (or, if a Participant has not been employed by the Company or its
subsidiary for two full years, the Participant’s total compensation for such
shorter period multiplied by a fraction (i) the numerator of which is 730 and
(ii) the denominator of which is the number of days the Participant has been
employed by the Company or its subsidiary through the last date of the
applicable Plan Year).

6. Termination of Employment. Unless otherwise expressly provided in a
Participant’s Award Letter, upon a Participant’s termination of employment for
any reason, the Participant shall forfeit all Units granted hereunder and any
right to receive any Bonus with respect to such Units without payment of
consideration therefor.

7. Nature of Units. The Units granted under this Plan shall be used solely as a
device for the measurement and determination of certain amounts to be paid to
each Participant as provided herein and such Units shall not constitute or be
treated as property or as a trust fund of any kind or as stock options or other
form of equity or security of the Company, Private Capital, any Fund or any
other entity. A Participant shall have only those rights set forth in this Plan
and the Participant’s Award Letter with respect to Units granted to such
Participant and shall have no ownership rights in the Company, Private Capital,
any Fund or any other entity by virtue of having been granted Units. Any
benefits which become payable hereunder shall be paid from the general assets of
the Company.

8. Section 409A. The provisions regarding all payments to be made hereunder
shall be interpreted in such a manner that all such payments either comply with
Section 409A of the Code or are exempt from the requirements of Section 409A of
the Code as “short-term deferrals” as described in Section 409A of the Code. To
the extent that any amounts payable hereunder are determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, such amounts shall be subject to such additional rules and requirements as
specified by the Committee from time to time in order to comply with
Section 409A of the Code and the payment of any such amounts may not be
accelerated or delayed except to the extent permitted by Section 409A of the
Code. The Company makes no representation or warranty and shall have no
liability to any Participant or any other person if any payments under any
provisions of this Plan are determined to constitute deferred compensation under
Section 409A of the Code that are subject to the 20 percent additional tax under
Section 409A of the Code.

9. Amendment or Termination of Plan. Except as otherwise provided herein
(including, without limitation, the Committee’s ability to discontinue the Plan
or any Fund’s inclusion in the Plan with respect to any Plan Year), the
Committee may amend or terminate this Plan at any time or from time to time;
provided, however, that, no such amendment shall in any material adverse way
affect the rights of a Participant with respect to any Units prior to the date
of amendment or termination without the written consent of such affected
Participant.

10. Limitation of Liability. Subject to its obligation to make payments as
provided for hereunder, neither the Company, nor any person acting on its behalf
shall be liable for any act performed or the failure to perform any act with
respect to this Plan, except in the event that there has been a judicial
determination of willful misconduct on the part of the Company or such person.
The Company is not under any obligation to fund any of the payments required to
be made hereunder in advance of their actual payment or to establish any
reserves with respect to this Plan.

 

4



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) No Contract for Continuing Services. This Plan shall not be construed as
creating any contract for continued services between the Company, any Private
Capital entity or any of their subsidiaries or affiliates and any Participant
and nothing herein contained shall give any Participant the right to be retained
as an employee of the Company, and Private Capital entity or any of their
subsidiaries or affiliates.

(b) No Transfers. A Participant’s rights in an interest under the Plan or with
respect to any Unit may not be sold, assigned or otherwise transferred.

(c) Unfunded Plan. The Plan shall be unfunded and shall not create (or be
construed to create) a trust or separate fund. Likewise, the Plan shall not
establish any fiduciary relationship between the Company or any of its
subsidiaries or affiliates and any Participant. To the extent that any
Participant holds any rights by virtue of an award under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company or any of its subsidiaries.

(d) Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the state of California, without regard to principles of conflict
of laws of such state.

(e) Tax Withholding. The Company shall have the right to deduct from all
payments hereunder any taxes required by law to be withheld with respect to such
payments.

(f) Effect on Other Plans. Nothing in this Plan shall be construed to limit the
rights of Participants under the Company’s benefit plans, programs or policies.

(g) Benefits and Burdens. This Plan shall inure to the benefit of and be binding
upon the Company and the Participants, their respective successors, executors,
administrators, heirs and permitted assigns.

(h) Enforceability. If any portion or provision of this Plan shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Plan, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Plan shall be valid and enforceable to the fullest extent permitted by law.

(i) Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Plan, or the waiver by any party
of any breach of this Plan, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.

 

5



--------------------------------------------------------------------------------

(j) Notices. Any notices, requests, demands, and other communications provided
for by this Plan shall be sufficient if in writing and delivered in person or
sent by registered or certified mail, postage prepaid, to a Participant at the
last address the Participant has filed in writing with the Company, or to the
Company at their main office, attention of the Committee.

 

6